Citation Nr: 0209112	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  00-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) benefits on behalf of his spouse.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2001, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of this case has been completed.

2.  The veteran and his spouse are currently separated. 

3.  The veteran claims he has been discharging his 
responsibility for support of his spouse, with whom he does 
not reside, by making payments for her support.

4.  The appellant failed to respond a December 2001 request 
for additional financial information.

5.  The appellant has not adequately demonstrated she has a 
present financial hardship.



CONCLUSIONS OF LAW

1.  The requirements for a general apportioned share of the 
veteran's VA benefits on behalf of his spouse have not been 
met.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 3.450 
(2001).

2.  The requirements for a special apportioned share of the 
veteran's VA benefits on behalf of his spouse have not been 
met.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 3.451 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the April 2000 statement of the case and the June 2000, 
December 2000, April 2001, and February 2002 supplemental 
statements of the case adequately notified the claimant of 
the evidence necessary to substantiate the issue on appeal 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been obtained.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background  VA records show the veteran's service-connected 
disability rating for bilateral optic neuropathy was 
increased to 100 percent in an August 1997 rating decision.  
The veteran was also awarded entitlement to special monthly 
compensation based upon the loss of use of both eyes.  The 
veteran was informed his monthly compensation payments 
effective from December 1, 1996, were $2,707.

In August 1999, the appellant requested an apportionment of 
the veteran's VA compensation payments.  She noted they had 
been legally separated since February 1, 1999.

In an October 1999 statement the appellant reported, in 
essence, that she and her minor daughter lived on an average 
$500 per month with monthly expense payments including 
automobile loan payments of $262, loan payments of $200, 
credit card payments of $100, food expenses of $100, rent 
expenses of $375, electric utility expenses of $80, water 
utility expenses of $36, telephone expenses of $30, gasoline 
expenses of $40, automobile insurance expenses of $55, and 
clothing expenses of $50.  She stated the veteran had 
contributed no funds to their support over the previous 3 
months and requested an apportionment of $840 per month.

In an October 1999 statement the veteran reported his spouse 
and her daughter from a previous marriage moved out of their 
home in February 1999 and took all of the home furnishings.  
He stated that since then he had been struggling to pay off 
debts that had been left to his responsibility.  He claimed 
he had been paying her automobile insurance which was $700 
for the previous 6 month period and that he had given her $50 
on October 1st because she requested money for her car 
payment.  He reported they separated because his spouse was 
unwilling to assist him in living with his disabilities.

In response to a specific RO request for information the 
veteran stated he and his spouse were separated, that he was 
presently living alone, and that he had no income or assets 
other than his home and his VA compensation payments.  He 
stated he had provided approximately $200 per month for his 
spouse's support over the previous 3 months and stated she 
also received $200 per month for child support from her 
daughter's father.  He reported his monthly expenses included 
home mortgage payments of $601.82, automobile loan payments 
of $450, insurance payments of $205, finance company payments 
of $300, water expenses of $50, trash expenses of $14.30, 
child support payments to his daughter S.W. of $288, 
electricity expenses of $150, gasoline expenses of $100, 
grocery expenses of $150, and monthly property tax and 
homeowners insurance payments of $150.  He stated his total 
monthly expenses were $2,459.12.

A February 2000 VA report of contact noted the veteran had 
appeared for an informal hearing and claimed an apportionment 
would cause an undue financial hardship for him.  He stated 
his spouse had taken everything from the home when she left 
and claimed that during their marriage she had purchased 
things with his money and later resold them to keep the money 
for her self.  He reported he had paid her automobile 
insurance through July 1999 and he was paying medical bills 
for her that had not been covered by their insurance.

In an April 2000 statement the appellant claimed the veteran 
ran her out of their home because he had a girlfriend.  She 
stated she only took furniture with her, most of which she 
had acquired prior to her marriage to the veteran.  She 
expressed her belief that she was entitled to some support 
from the veteran until he divorced her.

At a personal hearing in December 2000 the appellant 
testified that she left the veteran because of his physical 
abuse.  She reiterated her claim that she was entitled to an 
apportionment of the veteran's VA benefits because he was not 
contributing to her support.

In a January 2001 statement the appellant claimed the RO 
determination denying apportionment because of financial 
hardship to the veteran was unjust.  

In September 2001, the Board remanded the case to the RO for 
additional development.  The RO, inter alia, was instructed 
to request the appellant submit additional financial 
information and to identify any financial support the veteran 
may have been providing her.

The RO requested the additional information by correspondence 
to the appellant's address of record dated in December 2001.  
The RO also requested the veteran submit additional financial 
information by correspondence dated in December 2001.

In statements dated in January 2002 the veteran reiterated 
his prior contentions and provided an updated list of his 
monthly expenses.  No response was apparently received from 
the appellant prior to the RO's issuance of a supplemental 
statement of the case in February 2002 or certification of 
the appeal to the Board on April 24, 2002.

Legal Criteria  VA law provides that if a veteran is not 
living with his or her spouse or his or her children are not 
in the veteran's custody, all or any part of the pension 
payable on account of the veteran may be apportioned as may 
be prescribed by the Secretary.  See 38 U.S.C.A. § 5307 (West 
1991).  A "general" apportionment may be paid if the 
veteran is not residing with his or her spouse or if his or 
her children are not residing with the veteran and the 
veteran is not reasonably discharging his responsibility for 
the spouse's or the children's support.  See 38 C.F.R. 
§ 3.450 (2001).  The Court has held that it is not necessary 
for the claimant to establish the existence of hardship in 
order to obtain an apportionment under 38 C.F.R. § 3.450.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

Regulations also provide that a veteran's benefits will not 
be apportioned where the total benefit payable to the 
disabled person does not permit payment of a reasonable 
amount to any apportionee, where the spouse of the disabled 
person has been found guilty of conjugal infidelity by a 
court having proper jurisdiction, or for a purported or legal 
spouse of the veteran if it has been determined that he or 
she has lived with another person and held herself or himself 
out openly to the public to be the spouse of such other 
person, except where such relationship was entered into in 
good faith with a reasonable basis (for example trickery on 
the part of the veteran) for the spouse believing that the 
marriage to the veteran was legally terminated.  No 
apportionment to the spouse will thereafter be made unless 
there has been a reconciliation and later estrangement.  
38 C.F.R. § 3.458 (2001).

A "special" apportionment may be paid where hardship is 
shown to exist but pension may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents, and 
the apportionment claimants.  See 38 C.F.R. § 3.451 (2001).

It is noted that, ordinarily, apportionment of more than 50 
percent of a veteran's benefits would constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee.  Id. 

Analysis  Based upon the evidence of record, the Board must 
conclude that the veteran has made payments to or on behalf 
of his spouse since their separation.  The veteran's 
statements as to this matter are credible and the appellant 
has not provided sufficient evidence as to her assertion that 
the veteran had not been supporting her.  In the absence of 
specific financial information from the appellant as 
requested by the RO's December 2001 correspondence, the Board 
finds the veteran has been reasonably discharging his 
responsibility for his spouse's support.  See 38 C.F.R. 
§ 3.450.  The Board remanded this appeal in September 2001 
for the specific purpose of obtaining financial information 
from the appellant but she failed to respond to the RO's 
December 2001 request for such information. 

The Board notes the Court has held that the duty to assist is 
not always a one-way street and that if a claimant wishes 
help he or she cannot passively wait for it in those 
circumstances where they may or should have information that 
is essential to the claim.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); aff'd 1 Vet. App. 406 (1991).

For similar reasons, the Board finds the appellant is not 
entitled to a special apportionment under 38 C.F.R. § 3.451.  
A special apportionment is meant to provide for an 
apportionment in situations where the veteran is reasonably 
discharging his responsibility for the support of his 
dependents, but special circumstances exist which warrant 
giving the dependents additional support.  In this case, the 
veteran submitted evidence contesting the appellant's 
reported monthly income and, in essence, her claim as to 
financial hardship.  The record also shows the appellant was 
informed of this contested claim but failed to provide 
additional financial information in support of her claim.  
Therefore, the Board finds the appellant has not adequately 
demonstrated she has a present financial hardship and her 
claim must be denied.


ORDER

Entitlement to a general apportionment of the veteran's VA 
benefits on behalf of his spouse is denied.

Entitlement to a special apportionment of the veteran's VA 
benefits on behalf of his spouse is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

